EXHIBIT April 27, The Toledo Edison Company c/o FirstEnergy Corp. 76 South Main Street Akron, Ohio Re: $300,000,000 aggregate principal amount of The Toledo Edison Company’s 7.25% Senior Notes due 2020 (the “Senior Notes”) Ladies and Gentlemen: We have acted as special counsel to The Toledo Edison Company, an Ohio corporation (the “Company”), in connection with the registration, pursuant to a registration statement on Form S-3, as amended (the “Registration Statement”), filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), of the offering and sale by the Company of the Senior Notes, issued under an Indenture dated as of November 1, 2006, as supplemented (the “Base Indenture”), between the Company and The Bank of New York Mellon Trust Company, N.A. (formerly known as The Bank of New York Trust Company, N.A.), as trustee (the “Trustee”), as amended and supplemented by a first supplemental indenture, dated as of April 24, 2009 (the “First Supplemental Indenture”) and an officer’s certificate, dated April 24, 2009 (the “Senior Notes Officer Certificate,” together with the Base Indenture and the Supplemental Indenture, including the provisions of the Trust Indenture Act of 1939 that are deemed pursuant to Section 318(c) thereof to be part of and govern such instrument, being hereinafter referred to as the “Indenture”) in accordance with the terms set forth in the Underwriting Agreement (as defined below).The Senior Notes were sold pursuant to the terms of an Amended and Restated Underwriting Agreement, dated April 24, 2009, among Credit Suisse Securities (USA) LLC, Citigroup Global Markets Inc., J.P. Morgan Securities Inc. and Morgan Stanley & Co. Incorporated, as Representatives of the Underwriters listed on Schedule I thereto (collectively, the “Underwriters”) and the Company (the “Underwriting Agreement”).This opinion is being furnished in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act. In our capacity as such counsel, we have either participated in the preparation of or have reviewed and are familiar with the Registration Statement, together with the exhibits thereto and the documents incorporated by reference therein, the base prospectus, dated September 22, 2008, forming a part of the Registration
